Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of
October 29, 2008, to be effective November 1, 2008 (the “Effective Date”)
between BLUELINX CORPORATION, a Georgia corporation (the “Company”), and George
R. Judd (“Executive”).
RECITALS:
     WHEREAS, the Company desires to employ Executive as the Chief Executive
Officer and President of the Company, and Executive desires to accept employment
as the Chief Executive Officer and President of the Company; and
     WHEREAS, as of the Effective Date, the Company shall employ Executive on
the terms and conditions set forth in this Agreement, and Executive shall be
retained and employed by the Company to perform such services under the terms
and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Certain Definitions. Certain words or phrases with initial capital
letters not otherwise defined herein are to have the meanings set forth in
Section 8.
     2. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company, as of the Effective Date, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and ending as provided in Section 5 (the “Employment Period”).
     3. Position and Duties.
     (a) During the Employment Period, Executive shall serve as the Chief
Executive Officer and President of the Company and BlueLinx Holdings Inc.
(“BHI”) and shall have the normal duties, responsibilities and authority of an
executive serving in such position, subject to the power of the Board of
Directors of the Company (the “Company Board”) and the Board of Directors of BHI
(the “BHI Board”), to provide oversight and direction with respect to such
duties, responsibilities and authority, either generally or in specific
instances. The Executive also shall hold similar titles, offices and authority
with BHI’s direct and indirect subsidiaries, as requested by the BHI Board from
time to time, subject to the oversight and direction of the respective boards of
directors of such entities.
     (b) During the Employment Period, the Executive shall be included in the
management’s slate for election as a member of the BHI Board. Subject, as
required, to reelection by BHI’s stockholders, Executive shall serve as a member
of the BHI Board with no additional remuneration payable to Executive for that
service. Upon the Date of Termination, Executive shall, at the BHI Board’s
request, resign from the Board, the BHI Board and any other board or committee
of the Company, BHI or any of their respective subsidiaries or affiliates.

1



--------------------------------------------------------------------------------



 



     (c) During the Employment Period, Executive shall devote Executive’s
reasonable best efforts and Executive’s full professional time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company, BHI and their
respective subsidiaries and affiliates. Executive shall perform Executive’s
duties and responsibilities to the best of Executive’s abilities in a diligent,
trustworthy and business-like manner. During the Employment Period, Executive
shall not serve as a director or a principal of another company or any
charitable or civic organization without the Company Board’s prior consent.
Notwithstanding the foregoing, during the Employment Period, Executive may
render charitable and civic services so long as such services do not materially
interfere with Executive’s ability to discharge his or her duties hereunder.
     (d) Executive shall perform Executive’s duties and responsibilities with
his or her principal office located in the Atlanta, Georgia metropolitan area.
     4. Compensation and Benefits.
     (a) Salary. The Company agrees to pay Executive a salary during the
Employment Period in installments based on the Company’s payroll practices as
may be in effect from time to time. The Executive’s salary shall be at the rate
of $600,000 per year (“Base Salary”). The Base Salary shall be reviewed at least
annually and may be increased at the sole discretion of the BHI Board or
Compensation Committee.
     (b) Annual Bonus.
          (i) Executive shall be eligible to receive an annual bonus, with the
annual bonus target to be 100% of Base Salary (i.e., 100% upon achievement of
annual “target” performance goals) and a maximum of 200% of Base Salary (i.e.,
200% upon achievement of annual “maximum” performance goals), with the “target”
and “maximum” based upon satisfaction of performance goals and bonus criteria to
be defined and approved by the Compensation Committee of the BHI Board in
advance for each fiscal year. The Company shall pay any such annual bonus earned
to Executive in accordance with the terms of the applicable bonus plan.
          (ii) Beginning with fiscal year 2009 and during the Employment Period
hereunder, the Executive will be eligible to participate in long term incentive
programs of the Company and BHI now or hereafter made available to senior
executives, in accordance with the provisions thereof as in effect from time to
time, and as deemed appropriate by the Compensation Committee to be applicable
to this position.
     (c) Expense Reimbursement. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive during the Employment Period in the
course of performing Executive’s duties under this Agreement in accordance with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses. In order to be entitled to expense

2



--------------------------------------------------------------------------------



 



reimbursement, the Executive must be employed as Chief Executive Officer and
President on the date the Executive incurred the expense.
     (d) Standard Executive Benefits Package. Executive is entitled during the
Employment Period to participate, on the same basis as the Company’s other
senior executives, in the Company’s Standard Executive Benefits Package. The
Company’s “Standard Executive Benefits Package” means those benefits (including
insurance, vacation and other benefits, but excluding, except as hereinafter
provided in Section 6, any severance pay program or policy of the Company) for
which substantially all of the executives of the Company are from time to time
generally eligible, as determined from time to time by the Board. A summary of
such benefits available to Executive as in effect on the date of this Agreement
is attached hereto as Exhibit A.
     (e) Additional Compensation/Benefits. The Compensation Committee of the BHI
Board, in its sole discretion, will determine any compensation or benefits to be
provided to Executive during the Employment Period other than as set forth in
this Agreement, including, without limitation, any future grant of stock options
or other equity awards.
     (f) Disgorgement of Compensation. If BHI or the Company is required to
prepare an accounting restatement due to material noncompliance by BHI or the
Company, as a result of misconduct, with any financial reporting requirement
under the federal securities laws, to the extent required by law Executive will
reimburse the Company for (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company (including such compensation
payable in accordance with this Section 4 and Section 6) during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurs) of the financial document embodying
that financial reporting requirement; and (ii) any profits realized by Executive
from the improper or unlawful sale of BHI’s securities during that 12-month
period.
     5. Employment Period.
     (a) Subject to subparagraph 5(b), the Employment Period will commence on
the Effective Date and will continue until, and will end upon, November 1, 2010
(the “Renewal Date”); except that on the Renewal Date, unless either party shall
have given the other 90-days’ written notice otherwise, the Employment Period
will be extended automatically for one additional year.
     (b) Notwithstanding subparagraph 5(a), the Employment Period will end upon
the first to occur of any of the following events: (i) Executive’s death;
(ii) the Company’s termination of Executive’s employment on account of
Disability; (iii) the Company’s termination of Executive’s employment for Cause
(a “Termination for Cause”); (iv) the Company’s termination of Executive’s
employment without Cause or expiration of this Employment Period as a result of
Company’s notification not to renew as provided in Section 5 (a) above, (a
“Termination without Cause”); (v) Executive’s termination of Executive’s
employment for Good Reason (a “Termination for Good Reason”); or
(vi) Executive’s termination of Executive’s employment for any reason other than
Good Reason (a “Voluntary Termination”).

3



--------------------------------------------------------------------------------



 



     (c) Any termination of Executive’s employment under subparagraph 5(b)
(other than 5(b)(i)) must be communicated by a Notice of Termination delivered
by the Company or Executive, as the case may be, to the other party.
     (d) Executive will be deemed to have waived any right to a Termination for
Good Reason based on the occurrence or existence of a particular event or
circumstance constituting Good Reason unless Executive delivers a Notice of
Termination within 45 days from the date the BHI Board first made Executive
aware of the event or circumstance.
     6. Post-Employment Period Payments.
     (a) Except as otherwise provided in 6(c) below, at the Date of Termination,
Executive will be entitled to (i) any Base Salary that has accrued but is
unpaid, any annual bonus that has been earned for the fiscal year prior to the
year in which the Date of Termination occurs, but is unpaid, any reimbursable
expenses that have been incurred but are unpaid, and any unexpired vacation days
that have accrued under the Company’s vacation policy but are unused, as of the
end of the Employment Period, which amount shall be paid in a lump sum in cash
within 30 days of the Date of Termination, (ii) any plan benefits that by their
terms extend beyond termination of Executive’s employment (but only to the
extent provided in any such benefit plan in which Executive has participated as
a Company employee and excluding, except as hereinafter provided in Section 6,
any Company severance pay program or policy) and (iii) any benefits to which
Executive is entitled in accordance with Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”). Except as
specifically described in this subparagraph 6(a) and in the succeeding
subparagraphs of this Section 6 (under the circumstances described in those
succeeding subparagraphs), from and after the Date of Termination Executive
shall cease to have any rights to salary, bonus, expense reimbursements or other
benefits from the Company, BHI or any of their subsidiaries or affiliates.
     (b) If Executive’s employment terminates on account of Executive’s death,
Disability, Voluntary Termination, or Termination for Cause in accordance with
Section 5(a), the Company will make no further payments to Executive except as
contemplated in subparagraph 6(a).
     (c) If Executive’s employment terminates on account of a Termination
without Cause or a Termination for Good Reason, or at the end of the Employment
Period Executive shall be entitled to the following:
          (i) payment equal to one (1) time the Executive’s annual Base Salary
in effect immediately prior to the Date of Termination, plus one (1) time the
cash bonus amount received by the Executive for the fiscal year prior to the
year of termination of Executive’s employment, payable in twelve equal monthly
installments commencing six months after the Date of Termination;
          (ii) continued participation in the Company’s medical and dental
plans, on the same basis as active employees participate in such plans, until
the earlier of (i) Executive’s eligibility for any such coverage under another
employer’s or any other medical or dental insurance plans or (ii) the first
anniversary of the Date of Termination; except that in

4



--------------------------------------------------------------------------------



 



the event that participation in any such plan is barred, the Company shall
reimburse Executive on a monthly basis for any premiums paid by Executive to
obtain benefits (for Executive and his or her dependents) equivalent to the
benefits he is entitled to receive under the Company’s benefit plans. Executive
agrees that the period of coverage under such plans (or the period of
reimbursement if participation is barred) shall count against the plans’
obligation to provide continuation coverage pursuant to COBRA;
          (iii) up to $25,000 in aggregate outplacement services to be used
within one year of the Date of Termination, the scope and provider of which
shall be selected by Executive in his or her or her sole discretion; and
          (iv) to the extent not theretofore paid or provided, any other amounts
or benefits required to be paid or provided or which the Executive is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”).
     (d) The Company shall have no obligation to make any payments in accordance
with subparagraph 6(c) if Executive declines to sign and return a Release
Agreement or revokes the Release Agreement within the time provided in the
Release Agreement.
     (e) Executive is not required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise.
     7. Competitive Activity; Confidentiality; Non-solicitation.
     (a) Confidential Information and Trade Secrets.
          (i) The Executive shall hold in a fiduciary capacity for the benefit
of the Company and BHI all Confidential Information and Trade Secrets. During
his or her employment with the Company and for a period of five years following
the termination of the Executive’s employment for any reason, the Executive
shall not, without the prior written consent of the Company or BHI or as may
otherwise be required by law or legal process, communicate or divulge
Confidential Information. In addition, except as necessary to perform his or her
duties for the Company, during Executive’s employment and thereafter, Executive
will not, directly or indirectly, transmit or disclose any Trade Secrets to any
person or entity, and will not, directly or indirectly, make use of any Trade
Secrets, for himself or herself or any other person or entity, without the
express written consent of the Company. This provision will apply for so long as
a particular Trade Secret retains its status as a trade secret under applicable
law. The protection afforded to Trade Secrets and/or Confidential Information by
this Agreement is not intended by the parties hereto to limit, and is intended
to be in addition to, any protection provided to any such information under any
applicable federal, state or local law.
          (ii) All files, records, documents, drawings, specifications, data,
computer programs, customer or vendor lists, specific customer or vendor
information, marketing techniques, business strategies, contract terms, pricing
terms, discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective

5



--------------------------------------------------------------------------------



 



subsidiaries and affiliates, and the Executive shall not remove any such items
from the premises of the Company, BHI or any of their respective subsidiaries
and affiliates, except in furtherance of the Executive’s duties.
          (iii) It is understood that while employed by the Company, the
Executive will promptly disclose to the Company in writing, and assign to the
Company the Executive’s interest in any invention, improvement, copyrightable
material or discovery made or conceived by the Executive, either alone or
jointly with others, which arises out of the Executive’s employment (“Executive
Invention”). At the Company’s request and expense, the Executive will reasonably
assist the Company, BHI or any of their respective subsidiaries and affiliates
during the period of the Executive’s employment by the Company and thereafter in
connection with any controversy or legal proceeding relating to an Executive
Invention and in obtaining domestic and foreign patent or other protection
covering an Executive Invention. As a matter of record, Executive hereby states
that he or she has provided below a list of all unpatented inventions in which
Executive owns all or partial interest. Executive agrees not to assert any right
against BHI with respect to any invention which is not patented or which is not
listed.
          (iv) As requested by the Company and at the Company’s expense, from
time to time and upon the termination of the Executive’s employment with the
Company for any reason, the Executive will promptly deliver to the Company, BHI
or any of their respective subsidiaries and affiliates all copies and
embodiments, in whatever form, of all Confidential Information in the
Executive’s possession or within his or her control (including, but not limited
to, memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material. If requested by the
Company, the Executive will provide the Company with written confirmation that
all such materials have been delivered to the Company as provided herein.
     (b) Non-Solicitation. During his or her employment with the Company and for
a period of two years following the termination of the Executive’s employment
for any reason, the Executive shall not solicit or attempt to solicit, (a) any
party who is a customer of the Company, BHI or any of their respective
subsidiaries and affiliates, for the purpose of marketing, selling or providing
to any such party any services or products offered by the Company, BHI or any of
their respective subsidiaries and affiliates to such customer other than general
solicitations to the public and not directed specifically at a customer of the
Company, (b) any party who is a vendor of the Company, BHI or any of their
respective subsidiaries and affiliates to sell similar products or (c) any
employee of the Company, BHI or any of their respective subsidiaries and
affiliates to terminate such employee’s employment relationship with the
Company, BHI and any of their respective subsidiaries and affiliates in order,
in either case, to enter into a similar relationship with the Executive, or any
other person or any entity in competition with the Company, BHI or any of their
respective subsidiaries and affiliates (other than with respect to general
employment solicitations to the public and not directed specifically at
employees of the Company, BHI and any of their respective subsidiaries and
affiliates).
     (c) Non-Competition. During the Executive’s employment by the Company and,
if the Executive is terminated pursuant to Section 6(c) or in the event of
Executive’s Voluntary

6



--------------------------------------------------------------------------------



 



Termination, for a period of eighteen (18) months following the termination of
the Executive’s employment, the Executive shall not, whether individually, as a
director, manager, member, stockholder, partner, owner, employee, consultant or
agent of any business, or in any other capacity, other than on behalf of the
Company, BHI or any of their respective subsidiaries and affiliates, organize,
establish, own, operate, manage, control, engage in, participate in, invest in,
permit his or her name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization), or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
which engages or proposes to engage in the building products distribution
business in the United States or Canada (the “Business”). Notwithstanding the
foregoing, nothing in this Agreement shall prevent the Executive from owning for
passive investment purposes not intended to circumvent this Agreement, less than
five percent (5%) of the publicly traded voting securities of any company
engaged in the Business (so long as the Executive has no power to manage,
operate, advise, consult with or control the competing enterprise and no power,
alone or in conjunction with other affiliated parties, to select a director,
manager, general partner, or similar governing official of the competing
enterprise other than in connection with the normal and customary voting powers
afforded the Executive in connection with any permissible equity ownership).
     (d) Remedies; Specific Performance. The parties acknowledge and agree that
the Executive’s breach or threatened breach of any of the restrictions set forth
in this Section 7 will result in irreparable and continuing damage to the
Company, BHI and their respective subsidiaries and affiliates for which there
may be no adequate remedy at law and that the Company and BHI shall be entitled
to equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach. If the Company
proves a breach to the Court’s satisfaction, the Executive hereby consents to
the grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with any provision of this
Section 7. The Executive also agrees that such remedies shall be in addition to
any and all remedies, including damages, available to the Company and BHI
against him for such breaches or threatened or attempted breaches. In addition,
without limiting the remedies of the Company and BHI for any breach of any
restriction on the Executive set forth in this Section 7, except as required by
law, the Executive shall not be entitled to any payments set forth in Section 6
hereof if the Executive breaches the covenant applicable to the Executive
contained in this Section 7 and the Company, BHI and their respective
subsidiaries and affiliates will have no obligation to pay any of the amounts
that remain payable by the Company under Section 6.
     (f) The existence of any claim, demand, action or cause of action of
Executive against the Company, whether predicated upon this Agreement or
otherwise, is not to constitute a defense to the Company’s enforcement of any of
the covenants or agreements contained in Section 7. The Company’s rights under
this Agreement are in addition to, and not in lieu of, all other rights the
Company may have at law or in equity to protect its confidential information,
trade secrets and other proprietary interests.

7



--------------------------------------------------------------------------------



 



     (g) Extension. If a court of competent jurisdiction finally determines that
Executive has violated any of Executive’s obligations under this Section 7, then
the period applicable to those obligations is to automatically be extended by a
period of time equal in length to the period during which those violations
occurred.
     8. Definitions.
     (a) “Cause” means, as determined by the BHI Board in good faith:
          (i) a material breach of the duties and responsibilities of Executive;
          (ii) Executive’s (x) commission of a felony or (y) commission of any
misdemeanor involving willful misconduct (other than minor violations such as
traffic violations) if such misdemeanor causes material damage to the property,
business or reputation of BHI or the Company or their respective subsidiaries
and affiliates;
          (iii) acts of dishonesty by Executive resulting or intending to result
in personal gain or enrichment at the expense of the Company, BHI or their
respective subsidiaries and affiliates;
          (iv) Executive’s material breach of any provision of this Agreement;
          (v) Executive’s failure to follow the lawful written directions of the
Company Board or the BHI Board;
          (vi) conduct by Executive in connection with his or her duties
hereunder that is fraudulent, unlawful or willful and materially injurious to
the Company, BHI or their respective subsidiaries and affiliates;
          (vii) Executive’s engagement in habitual insobriety or the use of
illegal drugs or substances;
          (viii) Executive’s failure to cooperate fully, or failure to direct
the persons under Executive’s management or direction, or employed by, or
consultants or agents to, the Company (or its subsidiaries and affiliates) to
cooperate fully, with all corporate investigations or independent investigations
by the Board or the BHI Board, all governmental investigations of the Company or
its subsidiaries and affiliates, and all orders involving Executive or the
Company (or its subsidiaries and affiliates) entered by a court of competent
jurisdiction;
          (ix) Executive’s material violation of BHI’s Code of Conduct
(including as applicable to senior executive officers), or any successor codes;
          (x) Executive’s engagement in activities prohibited by Section 7; or
          (xi) Notwithstanding the foregoing, no termination of the Executive’s
employment shall be for Cause until (i) there shall have been delivered to the
Executive a copy of a written notice setting forth the basis for such
termination in reasonable detail, and (ii) the

8



--------------------------------------------------------------------------------



 



Executive shall have been provided an opportunity to be heard in person by the
Board (with the assistance of the Executive’s counsel if the Executive so
desires). No act, or failure to act, on the Executive’s part shall be considered
“willful” unless the Executive has acted or failed to act with a lack of good
faith and with a lack of reasonable belief that the Executive’s action or
failure to act was in the best interests of the Company. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the BHI
Board or the Company Board or based upon the advice of counsel for BHI or the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. Any
termination of the Executive’s employment by the Company hereunder shall be
deemed to be a termination other than for Cause unless it meets all requirements
of this Section 8(a)(xi).
     (b) “Confidential Information” means knowledge or data relating to the
Company, BHI or any of their respective subsidiaries and affiliates, and their
respective businesses that is not generally known to persons not employed by the
Company, BHI or any of their respective subsidiaries and affiliates, is not
generally disclosed by the Company, BHI or any of their respective subsidiaries
and affiliates, and is the subject of reasonable efforts to keep it
confidential. Confidential Information includes, but is not limited to,
information regarding product or service cost or pricing, information regarding
personnel allocation or organizational structure, information regarding the
business operations or financial performance of the Company, BHI or any of their
respective subsidiaries and affiliates, sales and marketing plans, and strategic
initiatives (independent or collaborative), information regarding existing or
proposed methods of operation, current and future development and expansion or
contraction plans, sale/acquisition plans and non-public information concerning
the legal or financial affairs of the Company, BHI or any of their respective
subsidiaries and affiliates. Confidential Information does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of the Company, BHI or any of their respective subsidiaries and
affiliates. This definition is not intended to limit any definition of
confidential information or any equivalent term under applicable federal, state
or local law.
     (c) “Date of Termination” means (i) if Executive’s employment is terminated
by the Company for Disability, 30 days after the Company gives Notice of
Termination to Executive (provided that Executive has not returned to the
performance of Executive’s duties on a full-time basis during this 30-day
period), (ii) if Executive’s employment is terminated by Executive for Good
Reason, the date specified in the Notice of Termination (but in no event prior
to 30 days following the delivery of the Notice of Termination), and (iii) if
Executive’s employment is terminated by the Company for any other reason, the
date on which a Notice of Termination is given; except that if within 30 days
after any Notice of Termination is given to Executive by the Company, Executive
notifies the Company that a dispute exists concerning the termination, the Date
of Termination is to be the date the dispute is finally determined, whether by
mutual written agreement of the parties or upon final judgment, order or decree
of a court of competent jurisdiction (the time for appeal thereof having expired
and no appeal having been perfected).
     (d) “Disability” means the determination by the Company, in accordance with
applicable law, based on information provided by a physician selected by the
Company or its insurers and reasonably acceptable to Executive or Executive’s
legal representative that, as a result of a physical or mental injury or
illness, Executive has been unable to perform the essential

9



--------------------------------------------------------------------------------



 



functions of his or her job with or without reasonable accommodation for a
period of (i) 90 consecutive days or (ii) 180 days in any one-year period.
     (e) “Good Reason” means, without the consent of Executive, (A) the
assignment to Executive of any duties inconsistent in any material adverse
respect with Executive’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities immediately following the
Effective Date, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities; (B) a
material reduction by the Company in Executive’s Base Salary or annual bonus
opportunity, other than pursuant to a reduction generally applicable to senior
executives of the Company; (C) the Company’s requiring Executive to be based at
any office or location outside of the metropolitan area of Atlanta, Georgia; or
(D) any failure by the Company to comply with and satisfy the requirements for
any assignment of its rights and obligations under Section 13. Notwithstanding
the foregoing, “Good Reason” shall not be deemed to exist for purposes of
(A) through (D) if the event or circumstances are rescinded or remedied by the
Company within thirty (30) days after receipt of notice thereof given by
Executive.
     (f) “Notice of Termination” means a written notice that indicates those
specific termination provisions in this Agreement relied upon and that sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. For purposes of this Agreement, no purported termination by either
party is to be effective without a Notice of Termination.
     (g) “Release Agreement” means an agreement, substantially in a form
approved by the Company, pursuant to which Executive releases all current or
future claims, known or unknown, arising on or before the date of the release
against the Company, its subsidiaries and its officers.
     (h) “Standard Executive Benefits Package” means those benefits (including,
without limitation, retirement, insurance and other welfare benefits, but
excluding, except as provided in Section 6, any severance pay program or policy
of the Company) for which substantially all of the Company’s senior executives
are from time to time generally eligible, as determined from time to time by the
Board.
     (i) “Trade Secrets” means all secret, proprietary or confidential
information regarding the Company, BHI or any of their respective subsidiaries
and affiliates or that meets the definition of “trade secrets” under applicable
law.
     (j) “Material Breach” means an intentional act or omission by Executive
which constitutes substantial non-performance of Executive’s obligations under
this Agreement and causes material damage to the Company.
     9. Executive Representations. Executive represents to the Company that
(a) the execution, delivery and performance of this Agreement by Executive does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which Executive is bound, (b) Executive is not a party to or bound
by any employment agreement, noncompete agreement or

10



--------------------------------------------------------------------------------



 



confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement will be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.
     10. Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city or other taxes that the
Company is required to withhold under any applicable law, regulation or ruling.
     11. American Jobs Creation Act. Notwithstanding anything to the contrary in
this Agreement, in the event that it is determined that any payment to be made
under this Agreement is considered “nonqualified deferred compensation” subject
to Section 409A of the American Jobs Creation Act of 2004, such payment will be
delayed for six months following the Date of Termination.
     12. Excess Parachute Payments.
     (a) In the event that it shall be determined, based upon the advice of the
independent public accountants for BHI or the Company (the “Accountants”), that
any payment, benefit or distribution by the Company, BHI or any of their
respective subsidiaries or affiliates (a “Payment”) constitute “parachute
payments” under Section 280G(b)(2) of the Code, as amended, then, if the
aggregate present value of all such Payments (collectively, the “Parachute
Amount”) exceeds 2.99 times the Executive’s “base amount”, as defined in Section
280G(b)(3) of the Code (the “Executive Base Amount”), the amounts constituting
“parachute payments” which would otherwise be payable to or for the benefit of
Executive shall be reduced to the extent necessary so that the Parachute Amount
is equal to 2.99 times the Executive Base Amount (the “Reduced Amount”);
provided that such amounts shall not be so reduced if the Executive determines,
based upon the advice of the Accountants, that without such reduction Executive
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount which is greater than the amount, on a net after tax basis, that the
Executive would be entitled to retain upon his or her receipt of the Reduced
Amount.
     (b) If the determination made pursuant to clause (a) of this Section 12
results in a reduction of the payments that would otherwise be paid to Executive
except for the application of clause (a) of this Section 12, Executive may then
elect, in his or her sole discretion, which and how much of any particular
entitlement shall be eliminated or reduced and shall advise the Company in
writing of his or her election within ten days of the determination of the
reduction in payments. If no such election is made by Executive within such
ten-day period, the Company may elect which and how much of any entitlement
shall be eliminated or reduced and shall notify Executive promptly of such
election.
     (c) As a result of the uncertainty in the application of Section 280G of
the Code at the time of a determination hereunder, it is possible that payments
will be made by the Company which should not have been made under clause (a) of
this Section 12 (“Overpayment”) or that additional payments which are not made
by the Company pursuant to clause (a) of this Section 12 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction,

11



--------------------------------------------------------------------------------



 



that an Overpayment has been made, any such Overpayment shall be repaid by
Executive to the Company together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code. In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive,
together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.
     13. Successors and Assigns. This Agreement is to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party. Executive hereby consents
to the assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the Company’s liabilities under this Agreement
by agreement in form and substance reasonably satisfactory to Executive.
     14. Survival. Subject to any limits on applicability contained therein,
Section 7 will survive and continue in full force in accordance with its terms
notwithstanding any termination of the Employment Period.
     15. Choice of Law. This Agreement is to be governed by the internal law,
and not the laws of conflicts, of the State of New York.
     16. Severability. Whenever possible, each provision of this Agreement is to
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.
     17. Notices. Any notice provided for in this Agreement is to be in writing
and is to be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address indicated as follows:
Notices to Executive:
To the address listed in the personnel records of the Company.
Notices to the Company:
BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: General Counsel

12



--------------------------------------------------------------------------------



 



Facsimile: (770) 953-7008
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
     18. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement is to affect the validity, binding effect or enforceability of this
Agreement.
     19. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way, including, but not
limited to, any prior agreements with respect to Executive’s employment or
termination of employment with the Company.
     20. Counterparts. This Agreement may be executed in separate counterparts,
each of which are to be deemed to be an original and both of which taken
together are to constitute one and the same agreement.
     The parties are signing this Agreement as of the date stated in the
introductory clause.

                  BLUELINX CORPORATION    
 
           
 
  By:   /s/ Dean Adelman    
 
           
 
      Name: Dean Adelman    
 
      Title: Chief Administration Officer & Vice    
 
      President — Human Resources    
 
                  /s/ George R. Judd                   [Executive]    

LIST OF UNPATENTED INVENTIONS
Executive represents that he or she has no such inventions by initialing below
next to the word “NONE.”
NONE:      GRJ                  

13



--------------------------------------------------------------------------------



 



EXHIBIT A
EXECUTIVE BENEFITS PACKAGE
The following benefits will be provided as for other salaried employees
Salaried 401(k) Plan
Medical and Dental Insurance
The following benefits will be provided to Mr. Judd:

  •   Life Insurance — $1,000,000.00     •   Executive Annual Physical     •  
Annual Country Club dues/auto allowance — $10,000.00     •   Annual
tax/accounting allowance — up to $3,500.00

14